Mr. Justice Taylor delivered the opinion of the court. Abstract of the Decision. 1. Landloed and tenant, § 515*—when evidence sufficient to sho'io knowledge by landlord of eviction and loss of goods. Evidence held to show that the defendant landlord was fully aware of the eviction and removal of the goods of the plaintiff, in an action by the lessee to recover damages for such eviction and the loss of such goods. 2. Landloed and tenant, § 487*—what is not excuse for forcible removal of lessee’s goods. The fact that a lessee had told the lessor that the leased premises would be given up would not excuse the lessor’s forcible removal of the lessee’s goods from the premises and the subsequent loss of such goods where the lessee was yet in lawful possession of the premises at the time of such removal. 3. Landloed and tenant, § 515*—when evidence is insufficient to show effort by landlord to restore goods wrongfully taken. Evidence held insufficient to show that the defendant made any effort to put the plaintiff in possession of certain goods belonging to her and taken by him from her possession, in an action to. recover damages for the loss of such goods. 4. Landlord and tenant, § 517*—when instruction on vindictive damages in action by lessee for wrongful eviction is erroneous. An instruction in an action by a lessee for damages for unlawful eviction and loss of goods and chattels that vindictive damages cannot be recovered where there are no circumstances indicating insult or indignity, held to be erroneous.